DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3-6, 8, 10-12, 15, and 17-18) in the reply filed on 2/8/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2014/0119093 ‒hereinafter Singh).

Regarding claim 1, Singh discloses a semiconductor device (fig. 2) comprising:
an inverter (208);
a first transistor (218);
a second transistor (220);
a capacitor (209);
an input portion (202); and
an output portion (terminal of DATA OUT), wherein the semiconductor device (108) is electrically connected to a first control line (222) and a second control line (226), 
wherein a first terminal of the capacitor (209) is electrically connected to the input portion (202), 
wherein a second terminal of the capacitor (209) is electrically connected to an input terminal (206) of the inverter (208), 
wherein the first transistor (218) is configured to switch (i.e. via transistor 214; para 0033-0035) conduction and non-conduction (para 0021) between the input terminal (206) and an output terminal (210) of the inverter (208), 
(220) is configured to switch (i.e. via controlling inverter 230; para 0023) conduction and non-conduction (para 0021) between the output terminal (210) of the inverter (208) and the output portion (terminal of DATA OUT), 
wherein a gate of the first transistor (218) is electrically connected to the first control line (222), and
wherein a gate of the second transistor (220) is electrically connected to the second control line (226).

Regarding claim 3, Singh discloses the semiconductor device, wherein the semiconductor device is configured to perform an initializing operation (304; fig. 3), and wherein the initializing operation comprises establishing conduction between the input terminal and the output terminal of the inverter using the first transistor (i.e. selectively enabling the first transistor 218 to control the transistor 214, further causing the inverter 208 to conduct; fig. 3; para 0033-0035).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2014/0119093 ‒hereinafter Singh) in view of Matsuzaki (US 2016/0336059).

Regarding claim 4, Singh does not expressly disclose the semiconductor device, wherein the first transistor comprises a metal oxide in its channel formation region.
Matsuzaki discloses a transistor comprises a metal oxide in its channel formation region (para 0178).
Transistors with metal oxides formed in a channel region are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Singh is modifiable as taught by Matsuzaki for the purpose of improving the overall reliability of a device by manipulating the channel region (para 0211 of Matsuzaki), as is consistent with known practices in the prior art.

Allowable Subject Matter
Claim(s) 5-6, 8, 10-12, 15, and 17-18 are allowed.
the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 5 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the second transistor is configured to switch conduction and non-conduction between the output terminal of the first inverter and the second wiring, wherein the fourth transistor is configured to switch conduction and non-conduction between the output terminal of the second inverter and the first wiring.
With respect to independent claim 6 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second transistor is configured to switch conduction and non-conduction between the output terminal of the first inverter and the second wiring, the fourth transistor is configured to switch conduction and non-conduction between the output terminal of the second inverter and the first wiring.
With respect to independent claim 10 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second transistor is configured to switch conduction and non-conduction between the output terminal of the first inverter and the second wiring, wherein the fourth transistor is configured to switch conduction and non-conduction between the output terminal of the second inverter and the first wiring.
The allowable claims are supported in at least fig. 4 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267.  The examiner can normally be reached on Monday-Friday, 9:00 AM - 5:00 PM Eastern.  For interview requests, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at htt://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824